         Case 2:18-cr-00004-CDJ Document 43 Filed 06/01/18 Page 5 of 6



                   IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   UNITED STATES OF AMERICA                    .
                 v.                                CRIMINAL NO.    18-004-02

   JEFFREY McDONALD




                                                             018, upon consideration

of the Defendant's Motion to Dismiss Count woofthe Indictment, and the Government's

response in opposition thereto, it is hereby

                                     ORDERED

that the Motion is DENIED.




                                          HONORABLEC.D                      ll
                                          United States Distric Court Judge
                                          Eastern District of P    lvania
